Case 1:19-cr-00830-AT Document 23 Filed 01/30/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONIC ALLY FILED
UNITED STATES OF AMERICA, DOC #:
DATE FILED: __ 1/30/2020
-against-
TOVA NOEL and MICHAEL THOMAS, 19 Cr. 830 (AT)

Defendants. ORDER
ANALISA TORRES, District Judge:

 

 

At the status conference held on January 30, 2020, Defendant Michael Thomas informed
the Court of his intention to file a motion to dismiss. Accordingly, it is hereby ORDERED that:

(1) By March 20, 2020, Mr. Thomas shall file his motion to dismiss;
(2) By April 10, 2020, the Government shall file its opposition;
(3) By April 24, 2020, Mr. Thomas shall file his reply, if any.

SO ORDERED.

Dated: January 30, 2020
New York, New York

On-

ANALISA TORRES
United States District Judge

 
